                                          Case 5:17-cv-00072-BLF Document 738 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                     Case No. 17-cv-00072-BLF
                                   8                   Plaintiff,
                                                                                         ORDER CONTINUING TRIAL TO
                                   9             v.                                      JUNE 4, 2021, SETTING JURY
                                                                                         INSTRUCTION AND CASE
                                  10     CISCO SYSTEMS INC.,                             MANAGEMENT CONFERENCES
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court CONTINUES the jury trail currently set to start on January 11, 2021 to June 4,
                                  14   2021. The Court SETS the jury instruction conference for June 3, 2021 at 1:30pm and a further
                                  15   case management conference for May 6, 2021 at 1:30pm.
                                  16          IT IS SO ORDERED.
                                  17

                                  18   Dated: December 16, 2020
                                  19                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
